Grace, J.
(dissenting). The presumption referred to in the majority *313opinion, with reference to a gratuity arising from the relationship of the parties, which may, in some cases, negative liability upon an implied contract, in the circumstances of this case, has no application.
The question of whether there was an implied contract, in the circumstances of this case, was a question of fact for the jury, and it decided in plaintiffs favor, thereby finding as a fact that, in the circumstances of this case, there was an implied contract.
There is substantial evidence to sustain the judgment. The judgment appealed from and order should be affirmed.